Villas of Henderson Pass ASSET MANAGEMENT AGREEMENT This ASSET MANAGEMENT AGREEMENT (this “Agreement”) is dated as of this 27th day of December, 2007, between RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company (the “Owner”), and RESOURCE REAL ESTATE MANAGEMENT, LLC, a Delaware limited liability company (the “Manager”), with reference to the following facts: RECITALS A.Owner is the owner of a 228-unit multifamily project (the “Property”) commonly known as Villas of Henderson Pass Apartments located in San Antonio, Texas. B.
